Citation Nr: 0603876	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-07 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
hip fracture.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

4.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's application to 
reopen previously denied claims for service connection for a 
psychiatric disorder, for residuals of a left hip fracture, 
and for a low back disability, and that denied the veteran's 
claim for service connection for lung cancer (carcinoma of 
the lung, status post partial right pneumonectomy).  In 
October 2005, the Board remanded the case to comply with the 
veteran's request for a hearing before the Board.  In 
December 2005, the veteran testified before the Board via 
videoconference from the RO.

Although the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen his claims for 
service connection for a psychiatric disorder, for residuals 
of a left hip fracture, and for a low back disability, the 
Board must independently consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

For the reasons stated below, the Board finds that no new and 
material evidence has been received regarding the claims for 
a psychiatric disorder, or for residuals of a left hip 
fracture.  

The issue of whether new and material evidence has been 
submitted for service connection for a low back disability is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claims has been obtained.

2.  The application to reopen a claim for service connection 
for residuals of a left hip fracture was previously denied in 
a January 1975 rating decision; the veteran did not appeal 
that decision.

3.  Evidence received since the January 1975 decision 
relating to service connection for residuals of a left hip 
fracture is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim.

4.  The application to reopen a claim for service connection 
for a psychiatric disorder was previously denied in a 
February 2000 rating decision; the veteran did not appeal 
that decision.

5.  Evidence received since the February 2000 decision 
relating to service connection for a psychiatric disorder is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim.

6.  Lung cancer (carcinoma of the lung, status post partial 
right pneumonectomy) first manifested many years after 
service and is not related to his service or any aspect 
thereof.


CONCLUSIONS OF LAW

1.  The January 1975 RO decision that denied service 
connection for residuals of a left hip fracture is final; new 
and material evidence has not been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).

2.  The February 2000 RO decision that denied the application 
to reopen a claim for service connection for a psychiatric 
disorder is final; new and material evidence has not been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2005).

3.  Lung cancer (carcinoma of the lung, status post partial 
right pneumonectomy) was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions dated in January 1975 and February 2000, the RO 
denied the veteran's claim for service connection for 
residuals of a left hip fracture, and an application to 
reopen a previously denied claim for service connection for a 
psychiatric disorder, respectively.  The veteran did not 
appeal these decisions.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the January 1975 and February 2000 decisions are final 
because the veteran did not file a timely appeal from them.

The claims for entitlement to service connection for 
residuals of a left hip fracture and for a psychiatric 
disorder may be reopened if new and material evidence is 
submitted for each claim.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The veteran filed his application to reopen his 
claims for residuals of a left hip fracture and for a 
psychiatric disorder in October 2001.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decisions consisted of the veteran's service medical 
records, post-service VA medical records, and the veteran's 
own statements.  The RO found that there was no evidence 
showing that the veteran had a current left hip disability, 
and that there was no evidence showing that the veteran was 
diagnosed with a chronic psychological disorder in service or 
that such a disorder manifested to a compensable degree 
within one year following his discharge from service, and the 
claims were denied. 

After the denial of the aforementioned claims, the veteran 
sought to reopen his claims for service connection in October 
2001.  With respect to both claims, the Board finds that the 
evidence received is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the veteran's claims.

In support of his application to reopen his claims for 
service connection, the veteran submitted VA medical records 
dated from March 1986 through November 2005, which 
demonstrate that the veteran received treatment for 
psychiatric disorders including bipolar disorder, depression 
and anxiety, but which do not relate such disorders to his 
service.  The Board notes that a treatment record dated in 
September 1991 noted that the veteran was discharged from 
service due to psychiatric problems.  However, this notation 
appears to have been based upon a history provided by the 
veteran, and there is no indication that the treating 
physician reviewed the veteran's file prior to making the 
notation.  Transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber is a medical professional.  Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  Additionally, while the records demonstrate several 
complaints of right hip pain and discomfort, for example, in 
March 1986 and April 2003, they are negative for any 
complaints regarding the left hip; the records thus do not 
show that the veteran has a current left hip disability.  The 
veteran also submitted private treatment records dated from 
November 1998 to December 1999, which relate only to 
treatment for lung cancer, now diagnosed as status post right 
partial pneumonectomy.  Finally, newly submitted evidence 
includes statements submitted by the veteran, wherein he 
alleges that his psychiatric disorders first manifested in 
service, and that his left hip condition was incurred in 
active service.

The Board finds that no new and material evidence has been 
submitted with regard to either claim.  First, although the 
additionally submitted VA records are new, in the sense that 
they were not previously considered by agency decisionmakers, 
they are not material.  The records do not demonstrate that 
the veteran has a current left hip disability.  Accordingly, 
they do not establish a fact necessary to substantiate the 
claim, and the claim for service connection for residuals of 
a left hip fracture cannot be reopened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).  With regard to the 
claim for service connection for a psychiatric disorder, 
while the additionally submitted records demonstrate that the 
veteran received psychiatric treatment, they do not supply a 
nexus between his psychiatric disorders and his service.  
Rather, the most-commonly cited causes of his psychiatric 
disorders are related to his history of substance abuse.  
Accordingly, they do not establish a fact necessary to 
substantiate the claim, and the claim for service connection 
for a psychiatric disorder cannot be reopened on the basis of 
this evidence.  See 38 C.F.R. § 3.156(a).  Finally, the 
private medical records, while new, do not pertain to 
treatment for psychiatric disorders or a left hip condition, 
and the claims therefore cannot be reopened on the basis of 
this evidence.  Id.  

Neither may the claims be reopened on the basis of the 
statements submitted by the veteran, or his December 2005 
testimony.  The veteran's statements are new, but not 
material.  The veteran, as a layperson without ostensible 
medical expertise, is not competent to provide a diagnosis or 
opine on a matter requiring knowledge of medical principles.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  While the veteran can describe 
symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to relate his 
current depression to a particular circumstance, such as any 
in-service manifestation of a psychiatric disorder, or 
incurrence of a hip condition to an in-service event.  
Additionally, the veteran's statements are mainly cumulative 
of those considered at the time of the last final decisions.

Although the veteran has submitted new evidence that was not 
before the RO in January 1975 and February 2000, this new 
evidence is not material to the claims and does not warrant 
reopening of the previously denied claims.  In light of the 
evidence, it is the determination of the Board that new and 
material evidence has not been submitted with regard to 
either the claim for service connection for residuals of a 
left hip fracture, or for a psychiatric disorder, since the 
last final rating decisions.  Thus, the claims for service 
connection for residuals of a left hip fracture and for a 
psychiatric disorder are not reopened and the benefits sought 
on appeal remain denied.  

Service Connection

The veteran contends that he is entitled to service 
connection for lung cancer, now diagnosed as carcinoma of the 
lung, status post partial right pneumonectomy.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including malignant tumors, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

Service medical records in this case are negative for 
complaints of or treatment for shortness of breath, 
difficulty breathing, or other respiratory ailments.  On 
examination in August 1970, prior to enlistment, the veteran 
was noted to have sternal concavity.  The veteran, however, 
reported that he had not had any difficulty breathing in 
sports or other activities that would ential severe exertion.  
On examination in February 1971, prior to separation from 
service, the veteran's lungs and chest were found to be 
normal.  The Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
lung cancer.  38 C.F.R. § 3.303(b).  A review of the record 
reflects that a chest X-ray taken in August 1998, prior to 
the veteran's admission into the Phoenix House for drug 
rehabilitation, revealed two nodules in the veteran's right 
upper lobe.  The veteran was referred to Bassett Healthcare 
for evaluation of an abnormal chest X-ray in October 1998.  
At that time, the veteran indicated that prior to the August 
1998 X-ray, he had not had a chest X-ray since he was stabbed 
in the back "many years ago."  He was unable to supply the 
treating physician with any specific names as to where a 
follow up X-ray may have been done.  After reviewing the 
August 1998 X-ray and a September 1998 CT scan of the chest, 
it was determined that the veteran had either primary lung 
cancer or possibly metastatic process.  The veteran underwent 
a partial pneumonectomy in November 1998.  Since that time he 
has been regularly followed; there has been no recurrence of 
his cancer.

The Board notes that the veteran has not alleged that he 
received treatment related to his lungs (barring a stab wound 
in the back), or that he had symptomatology relating to his 
lungs prior to August 1998.  Thus, there are no records which 
reflect treatment for lung problems dated prior to August 
1998, approximately 27 years after separation from service.  
Thus, presumptive service connection does not apply in the 
instant case.  And, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a direct 
medical nexus between military service and the veteran's lung 
cancer.

The Board notes that the veteran, through his representative, 
has alleged that his lung cancer could have been the result 
of exposure to asbestos during his active service.  A review 
of the veteran's service personnel records, however, reveals 
that he was a trainee, and did not yet have a military 
occupational specialty.  There is no evidence which tends to 
indicate exposure to asbestos, or that the circumstances of 
his service would lead to that possibility.  Moreover, no 
medical professional has indicated that such is a possibility 
in the veteran's case.  Additionally, as a layman, the 
veteran has no competence to give a medical opinion, 
diagnosis, or etiology of a disorder.  See Bostain, supra.  
While the veteran can describe symptoms (including worsening 
of symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to a particular 
circumstance, such as any in-service exposure to asbestos.  

In the present case, the weight of the medical evidence 
indicates that the veteran's lung cancer manifested many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2001 and 
January 2002; a rating decision in April 2002; a statement of 
the case in March 2004; and a supplemental statement of the 
case in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.







	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim for service connection 
for residuals of a left hip fracture is denied.

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.

Service connection for lung cancer (carcinoma of the lung, 
status post partial right pneumonectomy) is denied.


REMAND

It appears, in this case, that VA has not fully satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
reopen his previously denied claim for service connection for 
a low back disability.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  The claim for service 
connection was denied in a February 1972 RO rating decision 
that was not appealed.  Thus, new and material evidence must 
be submitted in order for the claim to be reopened.

A review of the record reflects that the veteran indicated, 
during a period of psychiatric hospitalization from August 
1990 to September 1991, that he was awarded disability 
benefits from the Social Security Administration (SSA) due to 
his low back disability.  Because the records upon which this 
grant of benefits was based are not included in the claims 
folder, these should be obtained on remand.

The Board notes that this case has not been reopened.  
Rather, the SSA records must be obtained in order to 
determine whether new and material evidence has been received 
to reopen the case.  Accordingly, this case will be REMANDED 
for the following actions:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
is based.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the application 
to reopen the claim for service 
connection for a low back disability.  
If the action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


